Opinion.— It is claimed that appellant had so far complied with the act of 1879, as amended in 1881, that it amounted to a contract between the state and appellant, which could not be affected by the repeal of that act.
From the record we find application for a survey was made in December, 1882, filed and recorded; but before any survey was made the legislature, on January 22, 1883, expressly repealed the act of 1879 authorizing sales of land. Appellant again tendered fees, but appellee refused to make the survey, claiming that he had no authority to make the survey. The mere request to the surveyor to make the survey for appellant of the lands designated will not bind the state to sell nor compel appellant to purchase.
It is well settled that a mandamus will not issue to compel a public officer to perform an act unless it be clearly defined and enjoined by law, so that it does not involve the exercise of discretion. Durrett, v. Crosby, 28 Tex., 687; Cullen v. Latimer, 4 Tex., 329.
It is clear that there was no such contract with reference to the purchase of this land as would be protected by the constitutional provision which declares that no law shall be passed impairing the obligations of a contract.
Affibmed.